DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 04/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,958,485 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Roshan K. Bhattarai on 05/13/2022
In the Claims (04/06/2022):
Replace claim 2 with the following:
2.	(Currently Amended) A computer-implemented method performed by a test device configured to be connected to a cable modem termination system (CMTS) of a network transmitting signals using orthogonal frequency division multiple access (OFDMA), said method comprising:
inputting pre-equalization tap data from a plurality of modems connected to the CMTS; 
filtering out short distance reflections from the pre-equalization tap data to generate a filtered pre-equalization tap data; and
performing a pre-equalization tap analysis process on the filtered pre-equalization tap data, the pre-equalization tap analysis process creating simulated pre-equalization pre-equalization 

Replace claim 3 with the following:

3.	(Currently Amended) The method of claim 2, wherein filtering out the short distance reflections from the pre-equalization tap data 
determining peaks within the pre-equalization tap data; and
applying a mask to the determined peaks masking off the short distance reflections to create masked peak data, wherein the simulated pre-equalization 


Replace claim 5 with the following:
5.	(Currently Amended) The method of claim 2, further comprising performing a fast Fourier transform (FFT) on the simulated pre-equalization 


Replace claim 6 with the following:
6.	(Currently Amended) The method of claim 5, further comprising, prior to performing the FFT on the simulated pre-equalization pre-equalization pre-equalization tap data, the applying the mask being a part of the filtering out the short distance reflections.

Replace claim 12 with the following:
12.	(Currently Amended) A test device configured to be connected to a cable modem termination system (CMTS) of a network transmitting signals using orthogonal frequency division multiple access (OFDMA), said test device comprising:
a storage device; and 
a processor executing program instructions stored in the storage device to:
input pre-equalization tap data from a plurality of modems connected to the CMTS; 
filter out short distance reflections from the pre-equalization tap data to generate a filtered pre-equalization tap data; and
perform a pre-equalization tap analysis process on the filtered pre-equalization tap data, the pre-equalization tap analysis process creating simulated pre-equalization pre-equalization 

Replace claim 13 with the following:
13.	(Currently Amended) The test device of claim 12, wherein the 
determining peaks within the pre-equalization tap data; and
applying a mask to the determined peaks masking off the short distance reflections to create masked peak data, wherein the simulated equalization tap data being created from the masked peak data.

Replace claim 14 with the following:
14.	(Currently Amended) The test device of claim 13, wherein performs:
prior to determining peaks within the pre-equalization tap data, filtering the pre-equalization tap data using a window filter; and
performing an inverse fast Fourier transform (FFT) on the pre-equalization tap data, filtered using the window filter, to change a domain of the filtered pre-equalization tap data filtered using the window filter.

Replace claim 15 with the following: 
15.	(Currently Amended) The test device of claim 12, wherein the pre-equalization tap analysis process performed by the processor further comprises performing a fast Fourier transform (FFT) on the simulated pre-equalization 

Replace claim 16 with the following:
16.	(Currently Amended) The test device of claim 15, wherein pre-equalization the processor further performs applying a mask to the pre-equalization pre-equalization tap data, wherein the applying the mask is a part of the filtering out short distance reflections.

Replace claim 18 with the following: 
18.	(Currently Amended) The test device of claim 17, performs: 
determining peaks within the pre-equalization tap data by:
comparing the pre-equalization tap data to a predetermined threshold; and
identifying a peak when the pre-equalization tap data exceeds the predetermined threshold. 

Replace claim 19 with the following: 
19.	(Currently Amended) The test device of claim 17, wherein performs: 
determining peaks within the pre-equalization tap data by:
comparing the pre-equalization tap data to a predetermined threshold;
identifying a peak when the pre-equalization tap data exceeds the predetermined threshold; 
identifying a main tap as a [[the]] tap with a largest peak; and 
normalizing the data such that the main tap is at a zero distance.


Replace claim 20 with the following: 
20.	(Currently Amended) The test device of claim 19, performs .


Allowable Subject Matter
4.	Claims 2-21 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
The prior art of the record fails to teach or suggest alone or in combination “filtering out short distance reflections from the pre-equalization tap data to generate a filtered pre-equalization tap data; and performing a pre-equalization tap analysis process on the filtered pre-equalization tap data, the pre-equalization tap analysis process creating simulated pre-equalization tap data and using the simulated pre-equalization tap data to isolate errors within the network” as recited in claim 2 and in combination with the other limitations of claim 2.

Claim 12 recites corresponding allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        05/16/2022